DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Carlino clearly teaches that all components of the switching device are located within the housing or "molded case" as discussed in paragraph 29 and as seen in Figure 1.  Furthermore, the "interface module" as claimed is comprised of a number of components.  As discussed in the previous action, these components are considered to be present on the microprocessor 28 (i.e., “interface module”) of Carlino.  Furthermore, the min USB connector 14 of Carlino is considered the claimed “bus module” since it is designed to operate with a universal serial bus (i.e., USB) and is connected to the interface module 28 as seen in Figure 2.  
The previous rejection has been modified to address the amendments made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlino et al (2014/0118875) in view of Mills et al (2006/0254893).
In re Claim 1, Carlino teaches a switching device as seen in Figures 1 and 2, comprising: 
a housing (“molded case” as discussed in paragraph 29, Figure 1);
a triggering unit (16, paragraph 30); 
an actuator coupled to the triggering unit (6, paragraphs 29-30); 
a switching mechanism coupled to the actuator (paragraph 29);
a bus module (14, paragraph 29); 
and an interface module (28), comprising: 
a signal processing unit (28 minus the components discussed below with regard to the “interface circuit” and “transmitting and receiving 
an interface circuit (on-board serial port interface (SPI) as discussed in paragraph 31) coupled to a transmitting and receiving circuit (UART as discussed in paragraph 31) of the signal processing unit;
wherein the triggering unit, the actuator, the switching mechanism, and the interface module are installed inside the housing (as seen in Figure 1);
wherein the interface module is coupled to the bus module (as seen Figure 2).
Additionally, Carlino teaches that the triggering unit 16 and interface module 28 are microprocessors (paragraph 31).
Mills teaches a circuit breaker as seen in Figures 1 and 2 that also utilizes a microprocessor 63 (paragraph 44).  Mills additionally teaches that a power supply 77 comprising a voltage converter (“REG” as seen in Figure 2) that is fed a first supply voltage (voltage between the line 13 and neutral 15) at its input side (“VIN”) via diodes (as seen in Figure 2) so the voltage converter can provide a second supply voltage (i.e. 5VDC) at its power outlet (“VOUT”) (paragraph 52), wherein the connection of the power supply 77 to the line 13 and neutral 15 is considered the power supply input.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the power supply of Mills with the circuit breaker of Carlino, since Mills teaches that the power supply can derive the voltage required for the microprocessors of Carlino via the line and neutral conductors the breaker is already in contact with.
In re Claim 2, Carlino teaches the signal processing unit 28 is a microprocessor (paragraph 31).  
In re Claim 3, Carlino teaches the transmitting and receiving circuit (UART) is configured to convert serial data to parallel data (paragraph 31).
In re Claim 4, Carlino teaches that the transmitting and receiving circuit is a UART (paragraph 31).
In re Claim 5, Mills teaches in Figure 2 that the converter receives a rectified line voltage and reduces it to the 5V required by the microprocessor.
In re Claim 8, Mills teaches that power supply comprises a voltage divider of two resistors as seen in Figure 2 that is connected to neutral 15 and has its tap connected to the output of the power supply via a diode.  Upon modification, the tap of the voltage divider would be connected to triggering unit 16 of Carlino via the power supply output.
In re Claim 9, Carlino teaches a control input circuit 10 that is coupled to the signal processing unit 28 (via bus module 14) that delivers a control signal to establish a protection function (paragraph 35).
In re Claim 10, Carlino teaches an interlocking circuit 10 coupled to a connection of the interface module (where 28 connects with 14) and configured to transmit an interlocking signal to control the triggering unit to interrupt or enable a current using the actuator (paragraphs 36 and 37).  The interlocking circuit 10 is considered connected to the triggering unit 16 via 14, 28, and 26 as seen in Figure 2.
In re Claim 12, Carlino teaches that the triggering unit 16 is a microprocessor (paragraph 30).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlino et al (2014/0118875) in view of Mills et al (2006/0254893) as applied claim 1, and further in view of Koch et al (2015/0380145).
In re Claims 6 and 7, Carlino teaches that the triggering unit 16 receives feedback from various sensors (paragraph 30), but does not teach detecting the position of an activator (such as a member of actuator 6).
Koch teaches that the position of an activator 6 of an operating mechanism in a circuit breaker is detected by an optical position sensor 8 to indicate whether the switch of the breaker is open or closed (paragraphs 14-17).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the optical position sensor of Koch with device of Carlino, since it would provide the triggering unit 16 of Carlino with feedback concerning the state of the contacts and allow for a malfunction to be detected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        3/5/21